Electronically Filed
                                                    Supreme Court
                                                    SCOT-10-0000184
                                                    07-DEC-2010
                                                    10:23 AM



                       NO. SCOT-10-0000184


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



       KEAHOLE DEFENSE COALITION, INC., a Hawaii Nonprofit

                     Corporation, Appellant,


                               vs.


          PUBLIC UTILITIES COMMISSION, STATE OF HAWAI'I;

        HAWAII ELECTRIC LIGHT COMPANY, INC.; and DIVISION

         OF CONSUMER ADVOCACY, DEPARTMENT OF COMMERCE AND

          CONSUMER AFFAIRS, STATE OF HAWAI'I, Appellees.



           APPEAL FROM THE PUBLIC UTILITIES COMMISSION

                      (DOCKET NO. 05-1-0315)



                     ORDER DISMISSING APPEAL

     (By: Nakayama, Acting C.J., Acoba, and Duffy, JJ., and

  Circuit Judge Chang, in place of Recktenwald, C.J., recused,

      Circuit Judge Border, assigned by reason of vacancy)


          It appearing that the October 28, 2010 decision and


order of the Public Utilities Commission is not directly


appealable to the supreme court,


          IT IS HEREBY ORDERED that the appellant Keahole Defense


Coalition's notices of appeal filed in the supreme court on


November 27, 2010 and November 28, 2010 are dismissed without


prejudice to filing a notice of appeal in the intermediate court 

of appeals.   See HRS §§ 269-15.5 (2007) and 641-1(a) (Supp.


2009).

          DATED:   Honolulu, Hawai'i, December 7, 2010.

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ James E. Duffy, Jr.

                               /s/ Gary W.B. Chang

                               /s/ Patrick W. Border




                                 2